650 S.E.2d 602 (2007)
Freida FOSTER, Tami Borland and Kathy Bowen
v.
Jason M. CRANDELL and PSIMED, P.A.
No. 73P07.
Supreme Court of North Carolina.
August 23, 2007.
Jack B. Bayliss, Jr., William J. McMahon, IV, William J. McMahon, IV, Greensboro, for Crandell and PSIMED.
Angela N. Gray, for Foster, et al.
Prior report: ___ N.C.App. ___, 638 S.E.2d 526.

ORDER
Upon consideration of the petition filed by Defendants on the 6th day of February 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."
Upon consideration of the petition filed on the 6th day of February 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."